DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a transmission wavelet signal generator”, “a first analysis wavelet generator”, “a scalar product unit”, “a feedback controller” in claim 1, and “a correction unit” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Written description does not provide any information regarding the “: “a transmission wavelet signal generator”, “a first analysis wavelet generator”, “a scalar product unit”, “a feedback controller” in claim 1, and “a correction unit” in claim 4” other than just functional limitation. It is unclear whether it is hardware software or combination.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The scope of the terms “a transmission wavelet signal generator”, “a first analysis wavelet generator”, “a scalar product unit”, “a feedback controller” in claim 1, and “a correction unit” in claim 4” is indefinite. It is indefinite whether it is just a circuitry or software or combination of thereof.


Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitations  “wherein both time points are variable, and/or with respect to its temporal expansion 15or compression ” is indefinite. It is clear that the both time points should be variable but what does it mean “and/or with respect to its temporal expansion 15or compression”.  It looks like it should read as “wherein both time points are variable with respect to its temporal expansion and/15or compression”.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The scope of the limitations “the transmission wavelet signal  ”, “a first analysis wavelet signal”, “a second temporal wavelet” is indefinite, It is indefinite which signal is actually transmission signal, which one reception signal, what do these signals represent and how are they connected.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 EP 0473082 in view of D2 US 5836004 A.

Regarding claim 1 D1 teaches
1. Device for converting into a digital value, particularly a binary value, a tem5poral delay of an output signal (SO) of a receiver (E) of a transmission path (I1) relative to a transmission wavelet signal (S5d) transmitted into the trans- mission path (I1) by a transmitter (S), comprising – 
a transmission wavelet signal generator (col3 lines 21-30) for (intended use no patentable weight)generating the transmission wavelet signal  on the basis of a first temporal wavelet  10having a first reference time point , 
wherein the transmission wavelet signal (S5d) is defined, by respective parameters adapted to be predetermined by the transmission wavelet signal generator (WG1), with respect to its temporal position, i. e. its start and/or its end time point, 
wherein both time points are variable, and/or with respect to its temporal expansion 15or compression, (in any way all this is implicit as the transmission signal is designed in advance)
i. e. the temporal interval between its start and its end time point, wherein both time points are variable in a concurrent or countercurrent manner, and/or with respect to its amplitude, (in any way all this is implicit as the transmission signal is designed in advance)
- a first analysis wavelet generator (col 3 lines 31-35) for(intended use no patentable weight) generating a first analysis wavelet signal  on the basis of a second temporal wavelet  20having a second reference time point , 

wherein both time points are variable, and/or with respect to its temporal 25expansion or compression, i. e. the temporal interval between its start and its end time point, wherein both time points a variable in a concurrent or countercurrent manner, and/or with respect to its amplitude, (implicit reception wave is designed to be within reception window)
- a scalar product unit  for calculating a temporal scalar product signal (S8) from the receiver output signal  and the first analysis wave30let signal ,(col 3 lines  31-35, 45-55, col 4 lines 5-12) 
- a feedback controller (CTR)(col 3 lines 48-55) for(does not have patentable weight) varying either at least one of the parameters defining the transmission wavelet signal (S5d) of the transmission 10wavelet signal generator (WG1) or at least one of the parameters defining the first analysis wavelet signal (WS1) of the first analysis wavelet signal generator (WG2) or both at least one of the parameters defining the transmission wavelet signal (S5d) of the transmission wavelet signal generator (WG1) and at least one of the parameters defining the first analysis wave15let signal (WS1) of the first analysis wavelet signal generator (WG2), 
namely in dependence on the time point (to+ts) at which, relative to the reference time point (to) of the first temporal wavelet (WL1) of the transmission wavelet signal (S5d), the scalar product signal (S8) equals to the reference value (Ref) or larger than the reference value (Ref).  
but does not explicitly say using TDC
D2 teaches using TDC(col 1 lines 24-40)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by D1 with teaching by D2 in order to digitize the data for further processing.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645